Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2016/080150.
The amendment filed on December 27, 2021 has been entered.  No new matter has been entered.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Terminal Disclaimer
The terminal disclaimer filed on December 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/781,765 and U.S. Patent No. 10,035,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 8, filed December 27, 2021, with respect to claims 1-11, 13-15 and 24-26 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-13 as being unpatentable over claims 25-44 of Application No. 15/781,765 has been withdrawn. 

Applicant’s arguments, see page 8, filed December 27, 2021, with respect to claims 1, 3-9, 11, and 13-15 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1, 3-9, 11, and 13-15 as being unpatentable over claims 1-6 of U.S. Patent No. 10,035,976 has been withdrawn. 


Allowable Subject Matter
Claims 1-11, 13-15 and 24-26 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art does not teach or suggest a beta-glucanase having at least 87% sequence identity to the mature polypeptide of SEQ ID NO:2, 3, or 7, a beta-glucanase having at least 99% sequence identity to the mature polypeptide of SEQ ID NO:5, or a beta-glucanase having at least 98% sequence identity to the mature polypeptide of SEQ ID NO:9 as required by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652